DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03-25-2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
(There is no English copy on file of the CN 102564909 foreign reference listed on the IDS; also, there was no copy on file of the Masiyano et al. NPL reference listed on the IDS, however, the examiner is providing a copy of the Masiyano reference with this action)

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the 
The abstract of the disclosure is objected to because it comprises two paragraphs (please re-format the abstract to be one paragraph).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities, and should be:
“A method 

Claims 2-9 are objected to because of the following informalities, and should be:
“The method 

Claim 10 is objected to because of the following informalities, and should be:
“An apparatus 

Claims 11-16 are objected to because of the following informalities, and should be:
“The apparatus 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, 9, 13, and 16, the recitation of “a third photodiode” and/or “a fourth photodiode” without reference to a second or third photodiode renders the scope of the claims unclear (i.e. is a second or third photodiode positively claimed in these branches of the claim tree or not?).  By contrast, since claim 12 depends on claim 11, which claims the second photodiode, there is no indefiniteness when claim 12 claims a third photodiode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6-8, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al. (“Detection and counting of a submicrometer particle in liquid flow by self-mixing microchip Yb:YAG laser velocimetry” – 2016).

Regarding claims 1 and 10, Ohtomo discloses (Fig. 1) a method (and apparatus, claim 10) for measuring the properties of a liquid (see Introduction section and Fig. 1) comprising the steps of: 
generating a laser light beam from a laser source (i.e. Yb:YAG laser – see Experimental Apparatus section and Fig. 1) comprising a laser cavity (implicit); 
directing said laser light beam towards a conduit (i.e. flow cell: see Experimental Apparatus section and Fig. 1) transparent to said laser light beam (as shown in Fig. 1) through which a liquid flows (see Introduction section and Fig. 1), inside said transparent conduit the power of said laser light beam being modulated due to retro-reflection of said laser light beam 
characterised in that it comprises the steps of: 
detecting, through a first photodiode (i.e. photodetector: see Experimental Apparatus section and Fig. 1) arranged downstream of said transparent conduit (as shown in Fig. 1), the power of said laser light beam modulated due to said retro-reflection (i.e. modulated by self-mixing: see Experimental Apparatus and Fig. 1); 
processing said detected modulated power, through a processing and control unit (PC: Fig. 1), in order to obtain one or more of the following properties of said liquid (7): 
presence of said suspended particles in said liquid (see section 3: Intermittent LDV Modulation and Particle Counting over Time), average size of said suspended particles in said liquid (see section 3: Intermittent LDV Modulation and Particle Counting over Time), average number of said suspended particles in a volume of said liquid (see section 3: Intermittent LDV Modulation and Particle Counting over Time).
Ohtomo does not disclose that the laser source is a semiconductor laser source.
However, although Ohtomo does not disclose that the laser source is a semiconductor laser source, the Examiner takes official notice that a semiconductor laser source was a well-known equivalent in the art of Ohtomo’s Yb:TAG laser at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohtomo’s method/device so that the laser source is a semiconductor laser source.  See MPEP 2144.06(II).


Regarding claims 7 and 14, Ohtomo discloses (Fig. 1) said laser light beam generated by said semiconductor laser source exhibits a natural divergence (as shown in Fig. 1, needs collimator lens: see Fig. 1 and section 2, Experimental Apparatus).

Regarding claims 8 and 15, Ohtomo discloses (Fig. 1) the step of collimating said laser light beam through a collimation lens (collimator lens: see Fig. 1 and section 2, Experimental Apparatus).

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al. (“Detection and counting of a submicrometer particle in liquid flow by self-mixing microchip Yb:YAG laser velocimetry” – 2016) in view of Masiyano et al. (“Self-mixing interference effects in tunable diode laser absorption spectroscopy” – 2009).

Regarding claims 2 and 11, Ohtomo is applied as above, but does not disclose the steps of: detecting, through a second photodiode (13) arranged upstream of said laser cavity (32), the power of said laser light beam (30) modulated due to said retro-reflection; processing said modulated power detected by said second photodiode (13), through said processing and control unit (11), in order to obtain one or more of the following properties of said liquid (7): 
Masiyano discloses (Fig. 15) the steps of: detecting, through a second photodiode (D1: Fig. 15) arranged upstream of said laser cavity (as shown in Fig. 15), the power of said laser light beam modulated due to said retro-reflection (D1 shows self-mixing feedback: p.19); processing said modulated power detected by said second photodiode (p.19), through said processing and control unit (implicit), in order to obtain one or more of the following properties of said liquid: type of said suspended particles in said liquid (i.e. methane: see pp. 19-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohtomo’s method/device to include the steps of: detecting, through a second photodiode (13) arranged upstream of said laser cavity (32), the power of said laser light beam (30) modulated due to said retro-reflection; processing said modulated power detected by said second photodiode (13), through said processing and control unit (11), in order to obtain one or more of the following properties of said liquid (7): average flowing speed of said liquid (7) in said conduit (5), flow rate of said liquid (7) in said conduit (5); presence of said suspended particles in said liquid (7), average size of said suspended particles in said liquid (7), average number of said suspended particles in a volume of said liquid (7) type of said suspended particles in said liquid (7), as taught by Masiyano.
Such a modification would improve the signal to noise ratio (Masiyano: p. 20).


Masiyano discloses (Fig. 15) the step of correlating said modulated power detected by said first photodiode (D2) with said modulated power detected by said second photodiode (D1) in order to improve the signal-to-noise ratio (p. 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohtomo’s method to include the step of correlating said modulated power detected by said first photodiode (9) with said modulated power detected by said second photodiode (13) in order to improve the signal-to-noise ratio, as taught by Masiyano.
Such a modification would improve the signal to noise ratio (Masiyano: p. 20).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5, 9, 13, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852